    Case 2:17-cv-03768-CMR Document 155 Filed 05/31/19 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________

IN RE: GENERIC PHARMACEUTICALS                           MDL 2724
PRICING ANTITRUST LITIGATION                             16-MD-2724
________________________________________                 HON. CYNTHIA M. RUFE

THIS DOCUMENT RELATES TO:                                17-cv-03768 (CMR)


State Attorneys General Litigation

_______________________________________


 EMCURE PHARMACEUTICALS LTD. AND SATISH MEHTA’S MOTION TO
    DISMISS THE PLAINTIFF STATES’ CONSOLIDATED AMENDED
                         COMPLAINT

       Pursuant to Rules 12(b)(2) and 12(b)(6) of the Federal Rules of Civil Procedure,

Defendants Emcure Pharmaceuticals Ltd. (“Emcure”) and Satish Mehta (“Mr. Mehta”)

hereby move to dismiss with prejudice all claims asserted against them in the Plaintiff

States’ Consolidated Amended Complaint (“Complaint”) (Case No. 17-cv-3768, Doc. No.

15). The grounds for this motion are set forth in the accompanying Memorandum of Law

in Support of Emcure Pharmaceuticals Ltd. and Satish Mehta’s Motion to Dismiss the

Plaintiff States’ Consolidated Amended Complaint. In addition to asserting arguments

unique to Emcure and Mr. Mehta, the accompanying Memorandum of Law incorporates

by reference the arguments made in support of Defendants’ Joint Motion to Dismiss

Plaintiffs’ Overarching Conspiracy Claims (Case No. 17-cv-3768, Doc. No. 70),

Defendants’ Joint Motion to Dismiss Plaintiffs’ State-Law Claims, and Defendants’ Joint

Motion to Dismiss Plaintiffs’ Federal Law Claims For Lack of Standing (Case No.




                                          1
    Case 2:17-cv-03768-CMR Document 155 Filed 05/31/19 Page 2 of 2




17-cv-3768, Doc. No. 74). For the reasons set forth in these memoranda, this Court should

dismiss all claims against Emcure and Mr. Mehta contained in the Plaintiff States’

Consolidated Amended Complaint. Emcure and Mr. Mehta request oral argument on this

Motion to Dismiss, pursuant to Rule 7.1(f) of the Local Rules of Civil Procedure.




Dated: May 31, 2019                                 Respectfully submitted,

                                                    LATHAM & WATKINS LLP

                                                    Attorneys for Defendants
                                                    Emcure Pharmaceuticals Ltd.
                                                    and Satish Mehta


/s/ Michael Lacovara                                s/ Marguerite M. Sullivan
Michael Lacovara                                    Marguerite M. Sullivan
(NY Bar #2363448; CA Bar # 209279)                  (DC Bar #497894)
Latham & Watkins LLP                                Latham & Watkins LLP
885 Third Avenue                                    555 Eleventh Street, N.W.
New York, NY 10022                                  Washington, D.C., 20004
(212) 906-1200                                      (202) 637-2200
michael.lacovara@lw.com                             marguerite.sullivan@lw.com


/s/ Allyson M. Maltas                               /s/ Elizabeth A. Parvis
Allyson M. Maltas                                   Elizabeth A. Parvis
(DC Bar # 494566)                                   (NY Bar # 5503701)
Latham & Watkins LLP                                Latham & Watkins LLP
555 Eleventh Street, N.W.                           885 Third Avenue
Washington, D.C., 20004                             New York, NY 10022
(212) 906-1200                                      (212) 906-1200
allyson.maltas@lw.com                               elizabeth.parvis@lw.com




                                            2
